DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a method of controlling scheduled charging, comprising: calculating, by a controller, a primary scheduled charge time based on an expected charge time consumption and an expected primary scheduled charge start time; calculating, by the controller, an expected temperature for the primary scheduled charge time based on the primary scheduled charge time and charger temperature information or climate information; calculating, by the controller, a corrected expected charge time consumption based on the calculated expected temperature; calculating, by the controller, a secondary scheduled charge time based on the corrected expected charge time consumption; and charging, by the controller, a battery of a vehicle based on the secondary scheduled charge time.
Regarding claims 2 – 10, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 11, the prior art does not teach or suggest the combination of wherein, inter alia, a scheduled charge control apparatus, comprising: a charge time consumption calculation unit configured to calculate an expected charge time consumption based on charged current, a charger connection state, and a battery State of Charge (SoC); a scheduled charge time determination unit configured to calculate an expected primary scheduled charge start time; a climate-information-using charging-time-consumption recalculation unit configured to calculate an expected temperature for the primary scheduled charge time based on the primary scheduled charge time and charger temperature 
Regarding claims 12 – 19, the claims are dependent upon claim 11 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200164764 A1	SON; Hui Un et al.
US 20170310140 A1	Asghari; Babak et al.
US 20180253788 A1	TAKATSUKA; Hiromasa et al.
US 9955428 B1	Bacarella; David J. et al.
US 20190070970 A1	CHAN; Alex Wing Hong et al.
US 20180111493 A1	Chan; Alex Wing Hong et al.
US 20160332527 A1	North; Forrest et al.
US 20160089994 A1	KELLER; John et al.
US 9423465 B1	Watts; Ryan P.
US 20170326999 A1	TANI; Hideaki et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859